Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1860
                        Lower Tribunal No. 10-4465
                           ________________


                           Alexander Bruzon,
                               Appellant,

                                     vs.

                         The State of Florida,
                              Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Dava J. Tunis, Judge.

     Alexander Bruzon, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Bruzon v. State, 302 So. 3d 837 (Fla. 3d DCA 2020);

see also Bueno v. Bueno de Khawly, 677 So. 2d 3, 4 (Fla. 3d DCA 1996);

Mitzenmacher v. Mitzenmacher, 656 So. 2d 178, 179 (Fla. 3d DCA 1995).




                                  2